Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 5/02/2022.
Claims 1-30 are pending.

Response to Argument
 Applicant’s arguments, see page 9, filled on 5/02/2022, with respect to objection to the claims 1-30 have been fully considered and are persuasive. The objection to the claims has been withdrawn.
 Applicant’s arguments filled on 5/02/2022 with respect to 35 U.S.C. §103 rejection of claims 1-6, 12-20, and 26-30 have been fully considered but not persuasive.
 
Regarding claims 1 and 29, applicant argues that “… The Office Action cites a step 120 of a rate matching technique of a polar code where Chen states the step comprises "[s]elect[ing] N min bits from the coded bit sequence as the first bit to the N min bit of the to-be-transmitted bit sequence of the hybrid automatic repeat request HARQ transmission process." Chen, p. 14 (as understood from a machine translation of Chen). Here, the Office Action analogizes the N min bits of Chen to the claimed "bit index set" recited in independent claim 1. However, Chen details the N min bits as "the minimum number of bits that may be transmitted for the first transmission in the HARQ transmission process." See Chen, p. 5 and claim 9. In this case, N min only describes a number of transmitted bits - it does not provide any information as to the positions of any bits in a polar code. Therefore, Chen does not teach or suggest "wherein at least a portion of bits of the bit index set are associated with bit positions of the polar code," as recited in amended independent claim 1.” on page 10
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. According to page 10 to 13 (in part) of CHEN below:
Another HARQ transmission method that can be used for Polar code-based:
The specific method of the scheme is to first construct a Polar code according to a preset mother code length M (M is an integer power of 2), the set of information bit indexes is A, and the set of fixed bit indexes is A .sup.c…
S210: Perform a Polar code encoding on a K-bit information bit sequence (for example, can be encoded by a conventional Polar code encoder) to generate a coded bit sequence of length M bits. Where M=2 .sup.m , m is a predetermined positive integer greater than 1, and M is greater than or equal to K. At the time of encoding, the set of polarized channel indices corresponding to the information bits is A…
It should also be understood that after the method 100 generates a bit sequence to be transmitted with a length of N .sub.max bits, at the time of transmission, the starting position of each transmission in the bit sequence to be transmitted is determined according to the length of each HARQ transmission, from the cache. The bits of the bit sequence to be transmitted are read for transmission.
S250. When transmitting, the transmitting end determines, according to the length of each transmission of the HARQ, the starting position of each transmission in the bit sequence to be transmitted, and sequentially reads the bits of the bit sequence to be transmitted from the buffer for transmission.
(Emphasis added)
	CHEN teaches the selected N .sub.min bits as the minimum number of transmitted bits from the Polar code encoded on the information bit sequence of length K from the generated bit sequence of length M bits; and when transmitting the selected N .sub.min bits until the length of N .sub.max bits, the starting position (in bit) of each transmission in the bit sequence to be transmitted is determined according to the length of each transmission of the HARQ.
Therefore, CHEN does teach and suggest “wherein at least a portion of bits of the bit index set are associated with bit positions of the polar code” as recited in amended independent claim 1.

Further, applicant argues that “…Xu and Chen fail to disclose at least this claim feature for at least the same reasons provided above with regard to independent claims 1 and 29. Therefore, for at least these reasons, amended independent claim 15 is allowable over any combination of Xu and Chen. Amended independent claim 30 include features similar to those of amended independent claim 15 and is likewise allowable for at least similar reasons. 
Accordingly, Applicant requests that the rejection of independent claims 15 and 30 under 35 U.S.C. § 103 be withdrawn.” on page 11.
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. As set forth response of claim 1 above, the combined system of Xu and Chen disclose all features for the independent claims 1 and 29. Thus, the amended claims 15 and 30 are not allowable over Xu and Chen for the same reason as in claims 1 and 29.

For other arguments of claims 2-6, 12-14, 16-20, and 26-28, please refer back to the arguments addressed in claims 1 and 15, since the arguments of claims 2-6, 12-14, 16-20, and 26-28 depend on the basis of claims 1 and 15.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 12-20, and 26-30 are rejected under 35 U.S.C. 103 unpatentable over XU et al. (US 2019/0215105) in view of CHEN et al. (WO 2017/092543).

Regarding claim 1, XU discloses a method for wireless communication [Fig. 6, ¶¶ 80-81;], comprising: 
identifying that an incremental redundancy hybrid automatic repeat request (IR-HARQ) scheme is used in association with sequential transmissions of an information bit vector from a wireless device [¶ 80; identifying of example structure 600 of a HARQ Scheme for Polar Codes is used in association with a first transmission 612 and a second transmission 616 from an access terminal], wherein each transmission in the IR-HARQ scheme is associated with a resource size [¶ 91; wherein each transmission in the IR-HARQ scheme is associated with a transmission block size/resource size]; 
identifying a mother code length for a polar code used in association with the IR-HARQ scheme based on an aggregate resource size associated with the sequential transmissions [¶¶ 80, 89, 91; identifying a Systematic Polar encoding 604 of these bits creates a so-called mother code 606; the size of the mother code may depend on a size of a protocol data unit (PDU) specified by an upper layer]; 
XU disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein each transmission in the IR-HARQ scheme is associated with a resource size [¶ ;] identifying a bit index set for the polar code based at least in part on identifying that the IR-HARQ scheme is used; and receiving, for each transmission of the information bit vector, a respective subset of encoded bits generated by mapping the information bit vector to a set of polarized bit channels of the polar code in accordance with the bit index set.
However, CHEN discloses identifying a bit index set for the polar code based on identifying that the IR-HARQ scheme is used [Fig. 1, 2, pages 9-12; at S120, identifying by selecting N .sub.min bits from the coded bit sequence (length M bits) as the first bit to the N .sub.min bit of the to-be-transmitted bit sequence of the hybrid automatic repeat request HARQ transmission process], wherein at least a portion of bits of the index set are associated with bit positions of the polar code [page 12, 2nd paragraph; wherein the selected coded bit sequence to-be-transmitted with a N.sub.max bits, at the time of transmission, the starting position of each transmission in the bit sequence to be transmitted is determined according to the length of each HARQ transmission (used for Polar code based, in page 10); also see S250 in page 13]; and 
receiving, for each transmission of the information bit vector, a respective subset of encoded bits generated by mapping the information bit vector to a set of polarized bit channels of the polar code in accordance with the bit index set [Fig. 1, 2, pages 9-12; receiving for each of N .sub.min until a transmission bit sequence one bit per N .sub.max +1 bit to the bits from the M bits (generated a M-bit) of the K bits (encoded bits sequence) of the information bit sequence and a coded bit sequence, wherein the determining the to-be each bit from the .sub.Nthth +1th bit to the .sub.Nthth bit of the transmission bit sequence is determined based on the frame error rate of the bit sequence and transmitted when the each bit is added to the bit sequence, at S130 of Fig. 2; (wherein the calculated transmission error probability of the polarized channel based on this selected of the K indexes with the smallest value constitute the set A of Fig. 1)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “identifying a bit index set for the polar code based on identifying that the IR-HARQ scheme is used, wherein at least a portion of bits of the index set are associated with bit positions of the polar code; and receiving, for each transmission of the information bit vector, a respective subset of encoded bits generated by mapping the information bit vector to a set of polarized bit channels of the polar code in accordance with the bit index set” as taught by CHEN in the system of XU, so that it would provide improved coding at the time of retransmission, and a good coding gain [see CHEN; page 2].

Regarding claim 2, the combined system of XU and CHEN discloses the method of claim 1.
 CHEN further discloses wherein identifying the bit index set for the polar code comprises: selecting the bit index set from a plurality of candidate bit index sets based on a vector length of the information bit vector, the mother code length, or a combination thereof [Fig. 2, page 12; Select N .sub.min bits from the interleave bit sequence of length M bits obtained in S220].

Regarding claim 3, the combined system of XU and CHEN discloses the method of claim 1.
CHEN further discloses wherein receiving, for each transmission of the information bit vector, the respective subset of encoded bits comprises: 
receiving a first subset of the encoded bits from the wireless device [Fig. 1, page 9; receiving first N .sub.1 bits of first transmission]; 
transmitting, to the wireless device, an indication that a decoding of the first subset of encoded bits was unsuccessful [Fig. 1, page 9; transmitting a NACK message]; 
receiving a second subset of the encoded bits from the wireless device [Fig. 1, page 9; receiving in the second transmission, the transmitting end transmits the N .sub.1 +1 to the Nth .sub.2 to-be-transmitted bits]; and 
decoding the information bit vector based on the first and second subsets [Fig. 1, page 9; decodes according to the received signals of the total two N .sub.2 bits transmitted in the previous two times].

Regarding claim 4, the combined system of XU and CHEN discloses the method of claim 1.
CHEN further discloses further comprising: 
generating a plurality of candidate bit vectors, each candidate bit vector based on one or more subsets [Fig. 1, page 9; generating matrix is G .sub.M and the encoding process is among them, is the mother code of the Polar code, is a binary line vector]; and 
attempting to decode the information bit vector in accordance with the bit index set by applying the polar code to each candidate bit vector [Fig. 1, page 9; decode the row vector of length K, ie |A|=K, |.Math.| represents the number of elements in the set, K is the size of the information block in accordance with the bit index set by applying the polar code to each candidate bit vector].

Regarding claim 5, the combined system of XU and CHEN discloses the method of claim 1.
XU discloses wherein identifying that the IR-HARQ scheme is used in association with sequential transmission of the information bit vector comprises: 
identifying a number of HARQ processes supported by the IR-HARQ scheme, wherein the aggregate resource size associated with the sequential transmissions is based on the number of HARQ processes [¶ 67; the algorithm of FIG. 4 using HARQ-IR schemes in terms of coding gain, the equivalent coding rate after two transmissions is half of the first transmission with a block size of the first transmission].

Regarding claim 6, the combined system of XU and CHEN discloses the method of claim 1.
XU further discloses wherein the bit index set is based at least in part on a plurality of reference bit index sets, each reference bit index set corresponding to a respective mother code length that is based on the resource size of one or more of the transmissions [¶ 89; a number of the information bits of the mother code is obtained according to the transport block size].

Regarding claim 12, the combined system of XU and CHEN discloses the method of claim 1.
XU further discloses further comprising: identifying a communication type associated with the information bit vector, wherein the bit index set is based on the communication type [¶ 89; identifying a number of the information bits of the mother code f specified by the upper layer may set the transport block size based on the type of data being transmitted].

Regarding claim 13, the combined system of XU and CHEN discloses the method of claim 1.
CHEN further discloses wherein a first subset of the encoded bits has a same bit length as a second subset of the encoded bits [Fig. 7, page 18; the information bit number set A in the mother code and the mother code are the same, and the obtained codes of each code length can be decoded by using the same Polar code decoder].

Regarding claim 14, the combined system of XU and CHEN discloses the method of claim 1.
XU further discloses wherein the resource size associated with a first transmission is different from the resource size associated with a second transmission [Fig. 6, ¶¶ 80-81; wherein the resource size associated with a first transmission 612 is different from the resource size associated with a second transmission 616].

Regarding claims 15-20 and 26-28, the claims recite a method for  wireless communication to perform the functions of the method recited as in claims 1-6 and 12-14 respectively; therefore, claims 15-20 and 26-28 are rejected along the same rationale that rejected in claims 1-6 and 12-14 respectively.

Regarding claim 29, the claim recites an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor to perform the functions of the method recited as in claim 1; therefore, claim 29 is rejected along the same rationale that rejected in claim 1.

Regarding claim 30, the claim recites an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor to perform the functions of the method recited as in claim 1; therefore, claim 30 is rejected along the same rationale that rejected in claim 1.

Allowable Subject Matter
Claims 7-11 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, Jiang et al. (US 2020/0099469) discloses identifying that an incremental redundancy hybrid automatic repeat request (IR-HARQ) scheme is used in association with sequential transmissions of an information bit vector from a wireless device, wherein each transmission in the IR-HARQ scheme is associated with a resource size; identifying a mother code length for a polar code used in association with the IR-HARQ scheme based at least in part on an aggregate resource size associated with the sequential transmissions; identifying a bit index set for the polar code based at least in part on identifying that the IR-HARQ scheme is used; and receiving, for each transmission of the information bit vector [see Jiang, Fig. 8, 12, ¶¶ 133-141].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469